[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            JUNE 6, 2007
                             No. 06-14783                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                    D. C. Docket No. 06-60135-CR-JAL

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                  versus

DEMUS PETERSON,

                                                  Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (June 6, 2007)

Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Demus Peterson appeals his 87-month sentence for possession with intent to

distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1). On appeal, Peterson

challenges the substantive reasonableness of his sentence on the grounds that the

district court ignored mitigating factors relating to his personal characteristics,

failed to consider the effect on the Guidelines calculation caused by the

government’s request for certain drug quantities in its undercover purchases, and

also failed to consider whether the Guidelines disparity between powder cocaine

and cocaine base offenses, combined with the other circumstances of his case,

made the sentence unreasonable. Peterson also challenges his sentence as

procedurally unreasonable, arguing that the district court applied a presumption of

correctness to the Guidelines range and failed to give an adequate analysis of the

18 U.S.C. § 3553(a) factors. For the reasons set forth more fully below, we affirm.

      We review the final sentence imposed by the district court for

reasonableness. United States v. Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005).

Unreasonableness may be procedural, when the court’s procedure does not follow

Booker’s1 requirements, or substantive. See United States v. Hunt, 459 F.3d 1180,

1182 n.3 (11th Cir. 2006). When evaluating the reasonableness of a sentence, we

consider the factors outlined in 18 U.S.C. § 3553(a) and the district court’s reasons



      1
          United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).

                                               2
for imposing the particular sentence. United States v. Williams, 456 F.3d 1353,

1360-61 (11th Cir. 2006), pet. for cert. filed, (U.S. Oct. 19, 2006) (No. 06-7352).

When imposing a sentence, the district court must first correctly calculate the

Guidelines. United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). Second,

the district court must consider the following factors to determine a reasonable

sentence:

       (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

Id. While the district court must consider the § 3553(a) factors, it is not required to

discuss each factor. Id. “[A]n acknowledgment by the district court that it has

considered the defendant’s arguments and the factors in section 3553(a) is

sufficient under Booker.” Id.

      “[T]here is a range of reasonable sentences from which the district court may

choose” and the burden of establishing that the sentence is unreasonable in light of

the record and the § 3553(a) factors lies with the party challenging the sentence.

Id. at 788. “The weight to be accorded any given § 3553(a) factor is a matter

                                           3
committed to the sound discretion of the district court[,]” and we will not

“substitute our judgment in weighing the relevant factors because our review is not

de novo.” Williams, 456 F.3d at 1363 (citation, quotation marks, and alteration

omitted). Although a sentence within the Guidelines range is not per se

reasonable, the use of the Guidelines remains central to the sentencing process and

we ordinarily expect a sentence within the Guidelines range to be reasonable.

Talley, 431 F.3d at 787-88. However, the district court’s choice of a sentence is

not unfettered. Williams, 456 F.3d at 1363. “When reviewing the length of a

sentence for reasonableness, we will remand for resentencing if we are left with the

definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” Id.

      With regard to the procedural reasonableness of Peterson’s sentence, the

district court stated that it had considered the statements of the parties, the PSI,

which contained the advisory Guidelines, the statutory minimum, and the

§ 3553(a) factors. The district court’s analysis of the § 3553(a) factors was

sufficient. See Talley, 431 F.3d at 786 (“[A]n acknowledgment by the district

court that it has considered the defendant’s arguments and the factors in section

3553(a) is sufficient under Booker.”). The district court acknowledged that the



                                            4
Guidelines were advisory and found a Guideline sentence “appropriate in this

matter.” Aside from the selection of a Guideline sentence, the record provides no

support for Peterson’s contention that the district court applied a presumption of

correctness to the Guidelines range.

      Peterson also has not established that his sentence is substantively

unreasonable. With respect to the sentencing disparity between powder cocaine

and cocaine base offenses, the district court cannot reject Congress’s policy

judgment as to the disparity based either on its disagreement with the policy or

pursuant to § 3553(a)(6). Williams, 456 F.3d at 1366-68. Nevertheless, the court

still can fashion a reasonable sentence in cocaine base cases based on the

individualized, case-specific factors in § 3553(a). See id. at 1369.

      However, Peterson cannot establish that these individualized factors made

his sentence unreasonable. With respect to Peterson’s argument regarding

governmental manipulation of the Guideline factors, in Williams, we declined to

decide whether “a finding of sentencing factor manipulation is a valid mitigating

consideration under § 3553(a),” but did not rule out the possibility that it could be

considered. Id. at 1370-71. Assuming, without deciding, that this is a valid

consideration, Peterson cannot show that this alleged manipulation made his

sentence unreasonable. After purchasing 3.2 grams of cocaine base from Peterson



                                           5
for $190, an undercover officer arranged the purchase of 2 ounces of cocaine base

for $1,600. However, Peterson, who admitted that he sold cocaine base on a daily

basis, provided the additional 42.2 grams of cocaine base for which he was

ultimately held accountable at sentencing. Moreover, there is no indication of any

entrapment in this case. See United States v. Bohannon, 476 F.3d 1246, 1252

(11th Cir. 2007) (“A sentencing-factor manipulation claim alleges that ‘a

defendant, although predisposed to commit a minor or lesser offense, is entrapped

into committing a greater offense subject to greater punishment.’”) (citation

omitted).

      Peterson’s 87-month sentence was at the low end of the advisory Guideline

range, 27 months greater than the statutory minimum 60-month term of

imprisonment, and well below the 40-year statutory maximum term of

imprisonment. Peterson’s Guideline range was affected by the quantity of drugs he

was willing to sell to the undercover officer and by his prior criminal activities.

Under these circumstances, the evidence that Peterson presented in mitigation,

including his attempt to gain an education and support his children, which he

financed with his drug proceeds, and his marijuana addiction, does not warrant a

conclusion that his sentence was unreasonable.

      In light of the foregoing, Peterson’s sentence is AFFIRMED.



                                           6